Citation Nr: 1808896	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-62 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cerebral aneurysm with vascular dementia, to include as secondary to a service connected disability.  

2.  Entitlement to service connection for major depressive disorder, to include as secondary to a service connected disability.  

3.  Entitlement to an increased evaluation, in excess of 60 percent, for coronary artery disease with ischemic cardiomyopathy.  

4.  Entitlement to an increased evaluation, in excess of 10 percent, for post-traumatic stress disorder ("PTSD"). 

5.  Entitlement to special monthly compensation based on aid and attendance/housebound

6.  Entitlement to a temporary total evaluation for convalescence following treatment of a service-connected disability.

REPRESENTATION

Veteran represented by:	Fritzie Vammen, Esq. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served as a member of the United States Army, with active duty service from January 1968 through January 1970. 

This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions, dated September 2014 and July 2015, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Little Rock, Arkansas (hereinafter Agency of Original Jurisdiction ("AOJ")).

In September 2014, the AOJ denied the Veteran's claim for an increased evaluation, in excess of 60 percent, for his service connected coronary artery disease and denied the Veteran's request for an increased evaluation, in excess of 10 percent, for his service connected PTSD disability.  The September 2014 rating decision additionally denied the Veteran's claim for a temporary total evaluation for convalescence under 38 C.F.R. § 4.30, for the service connected coronary artery disease.  Following this denial, the Veteran timely submitted his notice of disagreement, expressing his intent to appeal all issues decided in the September 2014 rating decision. 

Thereafter, in a July 2015 rating decision, the AOJ denied the Veteran's claims for entitlement to service connection for a cerebral aneurysm with vascular dementia, for a major neuro-cognitive disorder (claimed as memory loss secondary to PTSD), and for a major depressive disorder.  The July 2015 rating decision additionally denied the Veteran's claim for entitlement to special monthly compensation based on aid and attendance.  The Veteran's claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU") was granted, effective May 1, 2014. 

In August 2015, the Veteran submitted a notice of disagreement, wherein he expressed his desire to appeal the July 2015 rating decision's denials of entitlement to service connection for a cerebral aneurysm with vascular dementia, for a major neuro-cognitive disorder (claimed as memory loss secondary to PTSD), and for a major depressive disorder and the denial of entitlement for special monthly compensation.  The Veteran additionally expressed disagreement with the effective date assigned to his award of a TDIU. 

However, in an August 2016 letter, the Veteran, through his representative, expressed a desire to withdraw his appeals for entitlement to an increased evaluation, in excess of 10 percent, for his service connected PTSD disability and for his claim of entitlement to an earlier effective date for the award of TDIU. 38 C.F.R. § 20.204.  As such, the AOJ issued a notice letter, dated September 21, 2016, to the Veteran detailing the request to withdrawn these issues and stating that these appeals had been discontinued.  

Despite the Veteran's clear intent to withdraw the appeals for entitlement to an increased evaluation, in excess of 10 percent, for his service connected PTSD disability, the Veteran, through his representative, requested to reopen this appeal in an August 2017 brief.  In support of this petition to reopen the claim for an increased evaluation of the PTSD disability, the Veteran asked the Board to sympathetically develop the Veteran's claim for entitlement to compensation for his symptoms of memory loss and cognitive decline.  The Veteran additionally cited to case law, specifically Robinson v. Shinseki, for the proposition that the Veteran's efforts to raise issues on direct appeal should be liberally construed.  See Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009). 

While the Board is sympathetic to the Veteran's argument, unfortunately the Board cannot assert jurisdiction over the Veteran's claim for an increased evaluation for his PTSD disability.  In Bernard v. Brown, the Court explained that "the Board's jurisdiction is limited to deciding questions in 'appeals' of 'a matter which under [38 U.S.C. § 511 (a) ] is subject to decision by the Secretary' and which has been the subject of a decision by an AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  The Court further noted that 38 U.S.C. § 7105, establishes "very specific, sequential, procedural steps that must be carried out by a claimant and the RO or other [AOJ, such as a VA healthcare facility] ... before a claimant may secure 'appellate review' by the [Board]."  Id. at 390.  Accordingly, in order to preserve the Veteran's right to one review on appeal, the appeal for an increased evaluation of the Veteran's PTSD disability cannot be decided by the Board in the instant decision.   

However, in order to fully and sympathetically develop the Veteran's claim, and in order to preserve the Veteran's application date, the Board has recharacterized the issues on appeal.  See 38 C.F.R. § 20.202;  see also Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision).  Specifically, as noted above, the Veteran had previously sought entitlement to service connection for a cerebral aneurysm with vascular dementia and for a major neuro-cognitive disorder (claimed as memory loss secondary to PTSD).  As the August 2017 brief requested to reopen the appeal for entitlement to an increased evaluation of the PTSD disability based upon symptoms of memory loss, the Board has recharacterized the claim for entitlement to service connection for a for a major neuro-cognitive disorder (claimed as memory loss secondary to PTSD) as a claim for an increased evaluation of the service-connected PTSD disability.  Therefore, the Board will remand this claim to the AOJ to provide the Veteran with a Statement of the Case on this particular claim. See Manlincon v.West, 12 Vet. App. 238, 240-41 (1999).  The Board will retain jurisdiction over the Veteran's claim for entitlement to service connection for a cerebral aneurysm with vascular dementia.  

The Veteran testified at an August 2017 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased evaluation, in excess of 10 percent, for the service-connected PTSD disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The medical evidence indicates the Veteran's cerebral aneurysm with vascular dementia is proximately due to, or the direct result of, his service connected coronary artery disease with ischemic cardiomyopathy.  

2.  The medical evidence indicates that the Veteran's depressive disorder is proximately due to, or the direct result, of the Veteran's now service connected cerebral aneurysm with vascular dementia. 

3.  Throughout the duration of the appeal period, the most probative evidence of record concerning the Veteran's coronary artery disease with ischemic cardiomyopathy does not show evidence of congestive heart failure, or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.
4.  The Veteran requires regular aid and attendance of another person due to his cerebral aneurysm with service connected vascular dementia. 

5.  Post-operative convalescence was required following surgery to repair an aortic aneurysm, from March 24, 2014 through June 24, 2014.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has a vascular dementia disability, with cerebral aneurysm, secondary to his service connected coronary artery disease with ischemic cardiomyopathy.  38 U.S.C.  §§ 1100, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  Resolving all reasonable doubt in his favor, the Veteran has a depressive disorder secondary to his service connected cerebral aneurysm with vascular dementia.  38 U.S.C.  §§ 1100, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).
 
3.  The criteria for an increased evaluation, in excess of 60 percent, for the service-connected coronary artery disease with ischemic cardiomyopathy are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.104, Diagnostic Code 7005 (2017).

4.  The criteria are met for entitlement to SMC benefits by reason of being in need of aid and attendance of another person.  38 U.S.C. §§ 1114(l), 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.352(a) (2017).

5. The criteria for entitlement to a temporary total evaluation based on convalescence from March 24, 2014 through June 24, 2014 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.321, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

In regards to the Veteran's claim for entitlement to service connection and for entitlement to special monthly compensation, the Board notes that the VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain on his behalf, in correspondence dated May 2010 and June 2015.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the May 2010 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the Veteran's claim for an increased evaluation of his service connected coronary artery disease with ischemic cardiomyopathy, the Board notes that this claim is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated May 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for entitlement to service connection coronary artery disease with ischemic cardiomyopathy, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002).  Additionally, the Board notes that the November 2016 Statement of the Case explained the criteria necessary in order for the Veteran to substantiate the claim for an increased evaluation for his coronary artery disease with ischemic cardiomyopathy disability.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Veteran has been provided with multiple VA examinations and medical opinion, which addressed the Veteran's reported symptoms, frequency, and severity and the interference these symptoms cause in his ability to complete basic daily tasks.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds these VA examinations are adequate for rating purposes and an additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at videoconference hearing in August 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by his private attorney.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist since the date of the Board's August 2016 remand.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized, law applicable to the Veteran's claim, the Board finds that the evidence of record warrants a finding of entitlement to service connection for a cerebral aneurysm with vascular dementia and for a depressive disorder.  Based upon a review of the Veteran's longitudinal medical records, and with consideration of the lay and medical opinion evidence of record, the Board finds that the cerebral aneurysm with vascular dementia was proximately caused by the Veteran's service connected coronary artery disease with ischemic cardiomyopathy.  Additionally, the medical opinion evidence further indicates that the Veteran has developed a depressive disorder due to his vascular dementia. 

First, the Board observes that the Veteran has been diagnosed with a major neurocognitive disorder, a cerebral aneurysm with vascular dementia, and a depressive disorder.  See e.g.  April 2015 VA Examination.  Therefore, the Board finds that the Veteran has satisfied the first prong of service connection, the existence of a current disability.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In making the above determination that the Veteran has diagnoses of a major neurocognitive disorder and a cerebral aneurysm with vascular dementia, the Board has considered the Court's holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, the Board has considered all of the Veteran's cognitive functioning diagnoses of record in making the determination that the Veteran has a current disability of a cerebral aneurysm with vascular dementia.  As will be explained in greater detail below, the Board finds that the cerebral aneurysm was the process which caused the vascular dementia, for which the Veteran is entitled to an award of service connection.  In short, the current disability, whether called a major neurocognitive disorder and/or vascular dementia, is established. 

As to the second and third elements, the Board has determined that the Veteran is entitled to an award of service connection for vascular dementia on a secondary basis.  Thus, to prevail on the issue of secondary service connection, the record must additionally show (1) evidence of a service-connected disability and (2) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  See Wallin, 11 Vet. App. at 512; see also Reiber, 7 Vet. App. at 516-17. 

Here, the record establishes that the Veteran has been awarded service connection for coronary artery disease with ischemic cardiomyopathy.  See November 2010 Rating Decision.  As to the nexus between the Veteran's coronary artery disease and his current disabilities of vascular dementia and depression, the Board finds the probative medical opinion evidence of record weighs in the Veteran's favor.  The Board will discuss the relationship of each disability separately below. 

With regard to the Veteran's current disability of vascular dementia, the Board finds that this disability is the direct result of the Veteran's coronary artery disease.  Notably, the medical evidence of record shows the Veteran was diagnosed with dementia in March 2014, following an intensive neurocognitive examination.  See Central Arkansas VAMC Records.  At the time of this initial diagnosis, the examining clinician opined the etiology of this disability was a "mix" of the Veteran's vascular disability (i.e. his coronary artery disease) and "DAT" (i.e. dementia of Alzheimer's type).  In explaining the rationale for the etiology of this opinion, the clinician highlighted some of the errors the Veteran made during the examination that were "consistent with a vascular etiology."

Following this initial diagnosis, the Veteran's treating physician submitted medical opinion statements, which expressed a similar conclusion as to the etiology of the Veteran's vascular dementia.  For example, in a June 2015 assessment, Dr. W.R. opined it is more likely than not that the Veteran's vascular dementia is secondary to his coronary artery disease with ischemic cardiomyopathy.  In support of this conclusion, Dr. W.R. explained that both vascular dementia and coronary artery disease are caused by atherosclerosis.  The Board notes that atherosclerosis is defined as "a common form of arteriosclerosis with formation of deposits of yellowish plaques containing cholesterol, lipoid material, and lipophages in the intima and inner media of large and medium-sized arteries."  See Dorland's Illustrated Medical Dictionary 174 (31st Ed. 2007).  

Additional medical opinion from Drs. P.N. and J.S. were submitted by the Veteran and reached similar conclusions as to the etiology for the Veteran's vascular dementia.  Notably, these private medical opinions provided a clearer explanation as to the relationship between the Veteran's vascular dementia and his coronary artery disease with ischemic cardiomyopathy.  For example, the medical opinion from Dr. P.N. explained the Veteran's dementia was caused by a brain hemorrhage, which occurred in 2010.  Continuing, Dr. P.N. reported this brain hemorrhage was caused by the Veteran's long history of coronary artery disease.  Therefore, based on these medical opinions, the Board finds the medical opinion evidence of record to be consistent with a finding that the Veteran's coronary artery disease caused a brain hemorrhage in 2010, which subsequently lead to his vascular dementia.  In further support of this conclusion, the Board observes that the private physicians cite to the Veteran's medical records which document a severe loss of brain tissue (encephalomalacia) in the left frontal lobe.  See e.g.  December 2013 Brain computerized tomography ("CT") scan. 

Overall, the Board finds the medical opinions of Drs. P.N., J.S., and W.R. are probative and entitled to significant weight.  Each of these opinions were thorough, explained by a clear rationale, and were based upon the Veteran's longitudinal medical history.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012)(an opinion is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  As such, the Board gives these medical opinions significant probative value. 

In reaching this determination, that the Veteran's cerebral aneurysm with vascular dementia was caused by his service connected coronary artery disease, the Board acknowledges that there is a VA medical opinion of record which finds no nexus between these disabilities.  For example, in April 2015, after reviewing the Veteran's medical records, the examiner concluded that the Veteran's cerebral aneurysm was not related to his heart disease.  See  April 2015 VA Examination.  However, the Board finds this opinion is entitled to less probative value because it is conclusory in nature and provides no further explanation or rationale.  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  As this April 2010 medical opinion provided no explanation or rationale for its conclusions, it is entitled to limited probative value.  

Turning next to the Veteran's claim for entitlement to a depressive disorder, the Board finds that this disability is proximately caused by the Veteran's vascular dementia.  Notably, at the time of the Veteran's March 2014 neurocognitive testing, the Veteran was diagnosed with a depressive disorder in addition to his vascular dementia.  At the time of this diagnosis, the examining clinician opined the Veteran had developed depressive symptoms as a result of his decline in cognitive functioning.  See Central Arkansas VAMC Records.  In support of this finding, the Board observes the examiner highlighted changes in the Veteran's behavior, such as spending most of his time in bed, and a general loss of interest in leisure activities in support of his conclusion. 

The Board finds this opinion to be probative and entitled to significant weight.  The examiner supported his conclusion with a clear rationale and with sufficient detail thus allowing for informed appellate review under applicable VA laws and regulations.  Moreover, there is no contrary medical opinion of record.  As such, this opinion lends probative support to the Veteran's claim. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In conclusion, after resolving all doubt in the Veteran's favor, the Board finds the evidence supports a grant of service connection for a cerebral aneurysm with vascular dementia as secondary to the Veteran's service-connected coronary artery disease.  Additionally, the Board finds the medical opinion evidence warrants a finding of service connection for a depressive disorder as secondary to the Veteran's cerebral aneurysm with vascular dementia.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

General Laws and Regulations Governing Entitlement to Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  Alternatively, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant, generalized, law applicable to the Veteran's claim, the Board observes he is seeking entitlement to an increased disability evaluation, in excess of 60 percent, for his service connected coronary artery disease with ischemic cardiomyopathy (hereinafter "CAD").  As noted earlier, the Veteran is appealing the assignment of his initial rating for CAD, and, as such, the relevant time period for consideration begins on the date that the claim for service connection was filed.  See Moore, 21 Vet. App. at 216-17.  As applied to the Veteran's claim, the focus of the Board's consideration begins on and after May 7, 2010.

During the pendency of the Veteran's appeal, he was awarded a temporary total evaluation for a period of hospitalization, beginning March 24, 2014 and ending on April 30, 2014.  See September 2014 Rating Decision; see also 38 C.F.R. § 4.29.  This portion of the Board's decision does not disturb that period granting the Veteran a temporary total evaluation.  

The Board observes the Veteran's service-connected CAD disability has been assigned a 60 percent disability evaluation under Diagnostic Code 7005.  See 38 C.F.R. § 4.104.  Under this Diagnostic Code, a 60 percent evaluation is assigned where there is arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The highest evaluation, of 100 percent, is assigned where there is arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note 2. 

Additionally, the Rating Schedule provides that, when rating under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, the following provisions apply: (1) Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases. (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, METs testing is required in all cases except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100 percent evaluation can be assigned on another basis. (3) If left ventricular ejection fraction ("LVEF") testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  See 38 C.F.R. § 4.100.   
 
Following a review of the Veteran's longitudinal medical records, the Board finds the Veteran has not met the criteria for an increased 100 percent disability evaluation at any point during the period on appeal.  In making this determination, the Board has considered both the medical and lay evidence of record.  Notably, in an August 2017 Appellant Brief, the Veteran, through his attorney, argued that the evidence warranted the assignment of an increased 100 percent disability evaluation based upon the Veteran's diagnosis for congestive heart failure.  In support of this conclusion, the attorney cited to the Veteran's medical records which purport to document a diagnosis for congestive heart failure.  

However, upon review of the medical evidence, the Board finds this citation to be misleading.  The evidence cited in the August 2017 Appellant Brief shows the Veteran was hospitalized in August 2007 for "symptoms of congestive heart failure."  See Conway Regional Health Medical Records.  First, the Board notes that this "diagnosis" is outside of the time period on appeal.  Second, the Board observes this finding does not represent an actual diagnosis, but it is rather a description of the symptoms the Veteran was hospitalized for.  Specifically, closer inspection of the hospital admission summary shows the Veteran was admitted for symptoms of "vague exertional chest discomfort," uncontrolled atrial fibrillation, and shortness of breath.  Following admission and treatment for these symptoms, the Veteran was discharged and given a final diagnosis for dilated cardiomyopathy, with an LVEF of 31 percent, and remote occlusion of the circumflex artery. 

A review of the medical records during the time period on appeal fails to show any formal or continuing diagnosis for congestive heart failure.  Rather, the Veteran's private medical records indicate he has a current diagnosis for cardiomyopathy and supraventricular arrhythmia.  See Medical Records from Conway Heart Clinic.  

Similarly, a review of the longitudinal medical record does not indicate that the Veteran experiences a LVEF of 30 percent or less.  Rather, echocardiograms conducted in March 2014 and July 2014 report the Veteran's LVEF as 35 percent and 40 percent respectively.  In addition to this private medical evidence, a June 2014 VA examination was afforded to the Veteran wherein the examiner conducted an interview based METs test and determined that the Veteran's workload was between 3 and 5 METs.  As such, the Board finds that the private medical records, showing a LVEF of greater than 30 percent, and the and the report of a workload between 3 to 5  METs is consistent with the continued assignment of a 60 percent disability evaluation under Diagnostic Code 7005.  

In conclusion, and with consideration of the above analysis, the Board finds that the Veteran has not met the criteria for an increased evaluation, in excess of 60 percent, for his CAD at any point during the period on appeal. 38 C.F.R. § 4.3; Fenderson, 12 Vet. App. at 126.   

Finally, the Board observes that neither the Veteran nor his representative have raised any other extraschedular arguments, nor have any other extra-schedular been reasonably raised by the record with respect to the CAD.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 

General Laws and Regulations Governing Entitlement to Special Monthly Compensation ("SMC"): 

The Veteran seeks entitlement to special monthly compensation based on aid & attendance/housebound status.  He essentially contends that his service-connected disabilities require him to seek the aid & attendance of another person (his wife) on a daily basis.  Alternatively, the Veteran contends essentially that his service-connected disabilities render him permanently housebound.

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352; see also VA Gen. Coun. Prec. 5-89 (Mar. 23, 1989) (explaining that SMC is a supplementary statutory benefit based on noneconomic factors such as personal inconvenience, social inadaptability, or the profound nature of a disability).  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C. § 1114(k).  Higher levels of SMC are provided at 38 U.S.C. § 1114(l), (m), (n), and (o).  SMC is payable in addition to the basic rate of compensation otherwise payable for the degree of disability.  

As applicable to the Veteran's appeal, SMC is payable under 38 U.S.C. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  

As an initial matter, without consideration of the earlier grants for entitlement to service connection discussed above, the Board observes that the Veteran has a total combined disability evaluation of 60 percent, beginning on and after May 1, 2014.  In any event, there is no statutory or regulatory threshold requirement for a total 100 percent rating, in order to be eligible for entitlement to SMC on the need for regular aid and attendance.  See 38 U.S.C. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.351(b), 3.352(a).   

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:  (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a).  

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Upon review of the evidence, SMC on account of the need for regular aid and attendance is warranted.  See 38 U.S.C. § 1114(l), 38 C.F.R. §§ 3.350(b), 3.352(a).  This award is based on the Veteran's now service connected cerebral aneurysm with vascular dementia.  The Veteran is currently 74 years old and lives with his wife.  Since his initial diagnosis for vascular dementia, in March 2014, the Veteran has required the regular aid and attendance of his wife in order to protect him from the hazards or dangers incident to his daily environment.  

A review of the medical and lay evidence of record demonstrates the Veteran's need for SMC for regular aid and attendance.  For example, in a December 2014 medical assessment for housebound status, an examining physician reported the Veteran's vascular dementia required him to be under constant supervision by his wife.  Notably, the examining physician observed the Veteran's vascular dementia made him unable to manage his medications and to unable to make/prepare his meals.  The physician also reported the Veteran was unable to make competent decisions for himself and experienced periods of confusion and delirium.  Following this examination, the physician concluded the Veteran was unable to leave his home unaccompanied and required the constant supervision and assistance of another. 

During a subsequent evaluation in January 2015, the Veteran was observed to be unsteady on his feet and forgetful of where he was.  The Veteran was found to be unable to manage his medications and unable to make decisions regarding everyday affairs.  The Veteran was further described as thin and frail, with an unsteady gait and thus at a high risk for falling.  Significantly, the examiner noted that although the Veteran was capable of eating his meals, his wife must stand with him through the duration of his eating so that he did not forget what he was doing and would have to encourage him to finish eating his food. 

In addition to these medical assessments, the Board observes the lay evidence of record supports the award of SMC based upon the need for regular aid and attendance.  For example, a review of the Veteran's medical records indicates the Veteran's wife has expressed deep concern about the Veteran's general cognitive state.  She reported one instance where the Veteran took a bath, forgot where he was, and called someone to help him get out of the tub as he "forgot how to do it."  See Central Arkansas VAMC Records.  Additionally, these records show the Veteran has been enrolled in "adult day care" as the wife reports he is not able to be left at home. 

In summary, in light of the above evidence, the Veteran meets the criteria for entitlement to aid and attendance due to his service-connected mental incapacity (i.e. vascular dementia) which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  See Turco, 9 Vet. App. at 224 (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  Simply stated, it does not appear the Veteran would be able to take care of himself without the regular assistance of another person.  VA and private treatment records and VA examinations and lay evidence corroborate that the severity of the Veteran's service connected vascular dementia necessitate the regular aid and attendance of another person for many activities of daily living.  Therefore, resolving any doubt in the Veteran's favor, the Board finds the evidence supports SMC for regular aid and attendance at the L-level.  38 U.S.C. § 5107(b).  

Entitlement to a Temporary Total Rating Based on need for Convalescence: 

A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospitalization at a VA medical center or other approved hospital for more than 21 days or for hospital observation at VA expense for a service-connected disability for more than 21 days.  38 C.F.R. § 4.29.  A temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  

A temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above. Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

The termination of these total ratings will not be subject to 38 C.F.R. § 3.105(e).  Such total rating will be followed by appropriate schedular evaluations.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.
major joint or more.  

That being the relevant law to the Veteran's claim for entitlement, the Board finds sufficient credible evidence to award a maximum three month convalescence period under 38 C.F.R. § 4.30(a)(1).  The Board observes that the Veteran was awarded a temporary total evaluation under 38 C.F.R. § 4.29, for a period of hospitalization lasting over 21 days.  See September 2014 Rating Decision.  In denying the Veteran's claim for a temporary total evaluation under 38 C.F.R. § 4.30, the AOJ stated that an additional temporary total evaluation cannot be granted concurrent with the prior grant under 38 C.F.R. § 4.29. 

In order to grant the Veteran the maximum benefit sought, the Board finds the AOJ should have awarded the Veteran a temporary total evaluation under 38 C.F.R. § 4.30 for the March 2014 surgery for an infected aortic endograph.  

Following a thorough review of the Veteran's electronic claims file, the Board observes that the Veteran was admitted for surgery on March 24, 2014.  See Central Arkansas VAMC Records.  The Veteran remained hospitalized for post-operative care until April 15, 2014.  Thereafter, the Veteran was transferred to Towbin Center for physical and occupational therapy, where he required a six week regimen of antibiotics.  Thereafter, on June 2, 2014, the Veteran was again transferred to St. Andrews to continue his physical therapy and recovery from surgery. 

The Board finds this evidence is consistent with the assignment of the maximum three month convalescence period under 38 C.F.R. § 4.30(a)(1).  Notably, the Veteran was hospitalized for sepsis and underwent surgical repair of an abdominal aortic graph.  Following this surgery, the Veteran required an additional period of convalescence, as noted in his transfer to two additional hospitals for medical and therapeutic care.   

Furthermore, the Board notes that the Court of Appeals for Veterans Claims ("CAVC") has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  See Felden v. West, 11 Vet. App. 427, 430 (1998)(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also directs the Board to consider notations in the medical record concerning the Veteran's incapacity to work after surgery into account when evaluating a claim.  See e.g. Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).

Based upon the above, the Board finds considerable and credible evidence which warrants the assignment of the maximum three month convalescence period under 38 C.F.R. § 4.30(a)(1).  


ORDER

Service connection for a cerebral aneurysm with vascular dementia as secondary to the service-connected disability of coronary artery disease with ischemic cardiomyopathy is granted, subject to the laws and regulations governing the award of monetary benefits. 

Service connection for a depressive disorder as secondary to the service-connected cerebral aneurysm with vascular dementia is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an increased evaluation, in excess of 60 percent, for the service-connected coronary artery disease with ischemic cardiomyopathy is denied. 

SMC under 38 U.S.C. § 1114(l) by reason of being in need of aid and attendance of another person, due to his service connected vascular dementia, is granted. 

A temporary 100 percent evaluation based on surgical treatment necessitating convalescence is granted for surgery from March 24, 2014 through June 24, 2014, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

As noted in the introduction to this decision, the Board has recharacterized the issues on appeal to include a claim for entitlement to an increased evaluation, in excess of 10 percent, for the service connected PTSD disability.  The AOJ initial denied the Veteran's request for an increased evaluation in a September 2014 Rating Decision.  

Thereafter, the Veteran, through his representative, expressed an intent to withdraw this appeal.  However, in an August 207 Appellant Brief, the Veteran requested that his claim be reconsidered, to include an evaluation of his symptoms of memory loss as due to his service-connected PTSD disability.  In order to expedite the Veteran's claim, the Board took this argument to include a request to recharacterize the claim for entitlement to service connection for memory loss as due to PTSD, as one for an increased evaluation of the PTSD disability, based on symptoms of memory loss. 

To date, a Statement of the Case has not been issued readjudicating this claim. Accordingly, this issue must be remanded to provide the Veteran with a Statement of the Case addressing the issue of entitlement to an increased evaluation of his service-connected PTSD disability. See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a Statement of the Case to the Veteran addressing whether he is entitled to an increased evaluation for his service connected PTSD disability, based upon symptoms of memory loss, including citation to all relevant law and regulation pertinent to this claim.   The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302 (b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


